Sinkler, J.,
The exceptions filed by Florence S. Bisbee are based upon the finding of the learned auditing judge that under the terms of the will which created the trust the death of her sister, Elsie S. Eaton, leaving one child to survive, Sylvia E. Janes, and no issue of a deceased child, the latter was entitled to receive the share of income which had been paid to her mother prior to her death.
The adjudication contains a full recital of the respective contentions of the law on the subject. We are agreed that the learned auditing judge has correctly decided the question involved.
The exceptions are dismissed and the adjudication is confirmed absolutely.